Citation Nr: 0729146	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  06-09 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder, currently evaluated 
50 percent disabling.


REPRESENTATION

Veteran represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Boston, Massachusetts (the RO).

Procedural history

In a March 2002 decision, the RO granted service connection 
for PTSD and assigned a 50 percent disability rating.  

In the March 2004 rating decision which forms the basis for 
this appeal, the RO denied a disability rating in excess of 
50 percent for PTSD.  The veteran perfected an appeal of that 
denial.

In April 2007, the veteran testified at a personal hearing 
which was held at the RO before the undersigned Veterans Law 
Judge.  A transcript has been prepared and associated with 
the veteran's VA claims folder.  At the hearing, the veteran 
submitted additional medical evidence with a signed waiver of 
agency of original jurisdiction (AOJ) consideration.  See 
38 C.F.R. § 20.1304 (2006).


FINDING OF FACT

The medical and other evidence of record indicates that the 
veteran's PTSD has been manifested by intermittent suicidal 
ideation, impaired impulse control, difficulty adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.  Such symptomatology has 
been productive of occupational and social impairment with 
deficiencies in most areas, although not being productive of 
total occupational and social impairment.



CONCLUSION OF LAW

The criteria for an increased disability rating, 70 percent, 
for service-connected PTSD have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased rating for PTSD.  In the 
interest of clarity, the Board will initially discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in letters sent in June 
2003 and August 2006, which were specifically intended to 
address the requirements of the VCAA.  The June 2003 VCAA 
letter informed the veteran of the evidence necessary to 
establish entitlement to an increased rating.  This was 
amplified in the August 2006 VCAA letter.  

In the June 2003 VCAA letter, the veteran was advised that VA 
was responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
her behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

As for the evidence to be provided by the veteran, in the 
June 2003 VCAA letter, the RO asked the veteran to identify 
relevant medical evidence and to send evidence showing that 
her service-connected PTSD had increased in severity.  The RO 
also provided the veteran with VA Form(s) 21-4142, 
Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
her for her claimed disability.  Moreover, in the June 2003 
VCAA letter, the veteran was informed that VA would provide a 
medical examination.  [VA examinations were conducted in July 
2003 and October 2006.]

In the June 2003 VCAA letter, the RO told the veteran that 
she may submit evidence showing her service-connected PTSD 
has increased in severity.  This request is open ended.  
Moreover, the August 2006 VCAA letter informed the veteran as 
follows: "If you have any information or evidence that you 
have not previously told us about or given to us, and that 
information concerns the level of your disability . . ., 
please tell us or give us that evidence now."  This 
satisfies the "give us everything you've got" requirement 
of 38 C.F.R. § 3.159(b)(1) in that the letter informed the 
veteran that she could submit or identify evidence other than 
what was specifically requested by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
this claim was adjudicated by the RO in March 2004, after the 
June 2003 VCAA letter.  Therefore, the timing of the VCAA 
notice with regard to four elements in 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1) is not at issue as to this claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue because 
service connection has already been granted for PTSD.  As 
explained above, the veteran has received proper VCAA notice 
as to her obligations, and those of VA, with respect to 
current level of disability, element (4), in the June 2003 
VCAA letter.  Moreover, the RO specifically addressed 
elements (4) and (5) in the August 2006 letter.

As is discussed below, the Board is granting a 70 percent 
rating for PTSD.  The Board is not responsible for assigning 
an effective date for the 70 percent disability rating for 
PTSD.  The Board is confident that should additional notice 
pursuant to Dingess/Hartman be required, such will be 
provided to the veteran.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
The evidence of record includes the veteran's service medical 
records, VA treatment records, and reports of July 2003 and 
October 2006 VA examinations.  The Board finds that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained.

There is no indication that there currently exists any 
evidence which has a bearing on this case which has not been 
obtained.  The veteran and her representative have not 
identified any outstanding evidence.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2006).  She has retained the services of a skilled 
representative.  She testified at a Travel Board hearing in 
April 2007 at the RO before the undersigned Veterans Law 
Judge.
 
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

Specific rating criteria

The veteran's PTSD is rated 50 percent disabling under 
Diagnostic Code 9411.  
Under this diagnostic code, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death.  See 
38 C.F.R. § 4.130.

Analysis

The veteran is seeking entitlement to an increased disability 
rating for her service-connected PTSD, which is currently 
evaluated as 50 percent disabling.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2006).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders, including generalized anxiety disorder, are rated 
under the same criteria in the Rating Schedule.  Therefore, 
rating under another diagnostic code would not produce a 
different result.  

Mittleider concerns

In addition to PTSD, the veteran has also been diagnosed as 
having another psychiatric disorder, namely recurrent major 
depressive disorder.  The report of the July 2003 VA 
examination reflects that the recurrent major depressive 
disorder was in partial remission.  More recently, a VA 
psychiatrist who treated the veteran in March 2007 noted that 
the veteran's symptoms of depression do not currently meet 
the criteria for a major depressive disorder and that these 
symptoms are related to PTSD.  That psychiatrist added that 
because the symptoms of depression overlap significantly with 
the symptoms of PTSD, an additional diagnosis is not 
warranted at this time.  

In short, the medical records do not attempt to differentiate 
the veteran's psychiatric symptomatology between the service-
connected PTSD and any current depressive disorder.  
Furthermore, there is no indication in the medical records 
that such differentiation would be possible in the veteran's 
case, or more importantly, that such differentiation would be 
either definitive or reliable.  Thus, to the extent that 
there indeed exists any depressive disorder in addition to 
the service-connected PTSD, the Board will ascribe any and 
all depressive symptoms to the PTSD.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 
9 Vet. App. 136, 140 (1996) [holding that the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so].

Accordingly, unless otherwise noted, the Board will treat all 
reported psychiatric symptomatology as if it is attributable 
to the veteran's service-connected PTSD.

Schedular rating

For reasons expressed immediately below, the Board finds that 
the veteran's symptoms more appropriately warrant the 
assignment of a 70 percent rating under Diagnostic Code 9411.

The veteran's treating psychiatrists and psychologists have 
recently assigned GAF scores ranging from a high of 50 to a 
low of 45, to include most recently a GAF score of 45 in 
March 2007.  Moreover, the July 2003 VA examiner assigned a 
GAF score of 45, and the October 2006 VA examiner assigned a 
GAF score of 35 to 40.  These GAF scores are congruent with 
pathology contemplated in the criteria for a 70 percent 
rating ("occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations . . .").

With respect to specific schedular criteria, the veteran has 
intermittent suicidal ideation.  At the October 2006 VA 
examination, the veteran reported that she had had suicidal 
ideation.  However, the October 2006 VA examiner indicated 
that she did not appear to pose any threat of persistent 
danger or injury to herself.  Moreover, at the July 2003 VA 
examination and during treatment in March 2007 she denied any 
current suicidal ideation.  The March 2007 treating 
psychiatrist noted that she had no significant risk of being 
a danger to herself.

The evidence is in equipoise as to whether the veteran has 
impaired impulse control, such as unprovoked irritability 
with periods of violence, even though there is no evidence of 
periods of violence.  At a March 2007 mental status 
evaluation, there was no evidence of violent ideation.  On 
the other hand, the report of the October 2006 VA examination 
reflects that the veteran has impaired impulse control and 
unprovoked irritability and that she is very angry.  
Additionally, the veteran testified at her hearing that she 
has been written up at her job for anger issues and that 
counseling has been recommended.  See hearing transcript, 
page 7.  

The veteran also clearly has difficulty in adapting to 
stressful circumstances (including work or a worklike 
situation) and an inability to establish and maintain 
effective relationships.  It is true that the veteran works 
full-time, has been described as a hard worker, and uses work 
as a coping mechanism.  However, the veteran had been 
transferred due to problems with a supervisor and has taken a 
lot of time off from work because of her depression and 
anxiety.  She testified that she had less than 40 hours of 
sick leave and less than 80 hours of annual leave even though 
she had been with her employer for 17 years because she takes 
off approximately one day once every two weeks.  See id. at 
9-10.  Moreover, as noted above, the veteran has received 
counseling for anger issues at work.  The veteran testified 
that her counselor suggested that she change jobs.  See id. 
at 7.  A July 2003 VA treatment record shows that the veteran 
described recent interpersonal conflicts with her boss and 
co-workers due to increased irritability and fatigue.  In 
addition, she testified that she did not have any close 
friends and that she did not have any contact with her family 
other than her two children, one of which she hardly ever 
talks to even though he lives with her.  See id at 12-17.  
The veteran has filed for divorce from her husband of two 
years.  Moreover, the October 2006 VA examiner reported that 
the veteran had no work and social relationships.  

There is no evidence that the veteran has obsessive rituals 
which interfere with routine activities.  There is no 
indication that the veteran's speech is intermittently 
illogical, obscure, or irrelevant.  The undersigned Veterans 
Law Judge notes that the veteran was articulate at her April 
2007 hearing.  There is also no evidence of spatial 
disorientation.  Additionally, there is no indication of 
neglect of personal appearance and hygiene.  At the October 
2006 VA examination, her appearance and hygiene were good.

As for near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively, the Board acknowledges that the veteran 
complains of panic attacks and that depression has been 
diagnosed and depressive symptoms have been otherwise noted.  
While the veteran reported in 2003 that she had panic attacks 
two to three times a day, by April 2005 the veteran reported 
that she had panic attacks only three times a week.  At the 
October 2006 VA examination, she described panic attacks 
occurring in stores and in crowds, but the examiner noted 
that she only had occasional interference with performing 
activities of daily living in that, for example, she would 
shop only in the early mornings to avoid crowds.  In short, 
there is no indication that the veteran's feelings of 
depression or panic are so severe as to affect her ability to 
function independently, appropriately, and effectively.  In 
that regard, the Board notes that the veteran still works 
full-time in a job in which she has contact with patients.

Despite the fact that some of the criteria enumerated for a 
70 percent rating are not met in this case, all of the 
symptoms found in the schedular criteria are not required for 
a 70 percent rating to be assigned.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) [the specified factors for 
each incremental rating were examples rather than 
requirements for a particular rating; analysis should not be 
limited solely to whether the claimant exhibited the symptoms 
listed in the rating scheme].  After a review of the record 
in its entirety, the Board finds that the impact of the 
veteran's PTSD on her social and industrial functioning is 
sufficient to approximate the degree of impairment 
contemplated by a 70 percent rating.  According to the 
medical evidence, PTSD symptomatology appears to color all 
aspects of the veteran's life.  

Thus, even though all of the criteria for the assignment of a 
70 percent disability rating have not been met, the Board 
concludes that the symptomatology of the veteran's PTSD is 
more serious than the "reduced reliability and productivity" 
contemplated by the 50 percent level, and more closely 
approximates "deficiencies in most areas" as contemplated by 
the 70 percent disability rating.  See 38 C.F.R. § 4.7 
(2005).  

The Board has also considered whether an even higher rating 
is warranted.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not 
abrogated].  However, for reasons expressed immediately 
below, the Board has concluded that the evidence does not 
support a conclusion that the veteran has symptoms of total 
occupational and social impairment which would warrant the 
assignment of a 100 percent disability rating.

There is no objective evidence of gross impairment in thought 
processes or communication.  The report of the July 2003 VA 
examination reflects that her speech was normal in rate and 
tone and that she denied having any confused thoughts.  At 
the October 2006 VA examination, the veteran's speech and 
communication were normal and there was no formal thought 
disorder.  At a March 2007 mental status examination, her 
thought process and association were normal and coherent.  
The undersigned Veterans Law Judge again notes that the 
veteran was articulate at her hearing.

There is no evidence of persistent delusions or 
hallucinations.  At the July 2003 VA examination, the veteran 
denied hearing voices.  While it was noted in August 2006 
that the veteran was paranoid and although the veteran 
described suspiciousness at the October 2006 VA examination, 
there was no evidence of delusions or hallucinations at the 
October 2006 VA examination.  Moreover, at the March 2007 
mental status examination, there was no perceptual 
disturbance (hallucinations and illusions).  

The veteran is not in persistent danger of hurting herself or 
others, and there is no evidence of grossly inappropriate 
behavior.  As discussed above, the veteran's suicidal 
ideation is intermittent, not constant.  The veteran is 
simply not in persistent danger of hurting herself.  As for 
hurting others, as discussed above, the  evidence is 
equipoise as to whether the veteran has impaired impulse 
control.  However, the veteran is clearly not in persistent 
danger of hurting others.  The veteran has consistently 
denied violent or homicidal ideation.  The March 2007 
treating psychiatrist noted that she had no significant risk 
of being a danger to others.  While the veteran is easily 
irritated, there is no evidence that she has been involved in 
any physical altercations as result of being unable to manage 
her anger.  No grossly inappropriate behavior was noted in 
the reports of the VA examinations or in the VA treatment 
records.

The evidence is not indicative of an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  There is no finding consistent 
with inadequate personal hygiene or any indication that the 
veteran requires any assistance with such functions.  As 
noted above, the veteran's personal hygiene has not been 
reported to be dirty or disheveled in anyway.

There is no evidence that the veteran is disoriented as to 
time or place.  VA treatment records and the reports of the 
VA examinations reveal that the veteran was alert and 
oriented times three on various mental status evaluations.

While the veteran reported to the October 2006 VA examiner 
that she had some memory problems, the evidence is not 
consistent with memory loss of close relatives, her own 
occupation, or her own name.  At the July 2003 VA 
examination, the veteran was able to recall three of three 
objects after three minutes.  The mental status evaluation in 
March 2007 showed that her memory was intact.  There is 
simply no indication that the veteran did not remember the 
names of her two children, her current occupation, or her own 
name.  


As noted above, the Board's inquiry is not necessarily 
strictly limited to the criteria found in the VA rating 
schedule.  See Mauerhan, supra.   The Board has not 
identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a 100 percent rating have been approximated, and 
the veteran has pointed to no such pathology.  Indeed, the 
veteran herself does not appear to endorse any pathology 
consistent with the assignment of a 100 percent rating.  Her 
reported PTSD symptoms, while productive of significant 
impairment, are not so severe that the veteran can be said to 
be totally impaired.  In summary, the evidence does not 
disclose the severe level of impairment of thought processes 
required for the assignment of a 100 percent schedular 
rating.

Based on the evidence of record, the Board finds that the 
symptomatology reported by the veteran and reflected in the 
record is not consistent with a 100 percent rating, but is 
more reflective of occupational and social impairment, with 
deficiencies in most areas, consistent with a 70 percent 
rating.  

Extraschedular evaluation

The Board notes in passing that neither the veteran nor her 
current or former representative has in connection with this 
appeal indicated, nor presented evidence to support the 
premise, that her service-connected PTSD results in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2006) [extraschedular rating criteria].  Accordingly, in the 
absence of the matter being raised by the veteran or 
adjudicated by the RO in the March 2004 rating decision, a 
January 2006 Statement of the Case, or a November 2006 
Supplemental Statement of the Case, the Board will not 
address the veteran's entitlement to an extraschedular 
rating.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  




Conclusion 

In summary, for reasons and bases expressed above, it is the 
Board's decision that a 70 percent disability rating is 
assigned for the veteran's service-connected PTSD.  The 
appeal is allowed to that extent.


ORDER

A disability evaluation of 70 percent is granted for PTSD, 
subject to governing regulations concerning the payment of 
monetary benefits.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


